PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/402,064
Filing Date: 18 Nov 2014
Appellant(s): Davidson et al.



__________________
Ann Viksnins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2, 4-5, 9,12,15,17, 20, 29-30, 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlossmacher et al, (20110038851 A1) in view of Xiao et al, (as identified in the sequence alignment), Glass (Alzheimer’s & Dementia 8: 343-351,2012); Finch (Neurobiology of Aging, 20; 407-428, 1999); Chiorini (US 6,468,524, published October 22, 2002. IDS); During {US 2005/0136036, IDS).
 (2) Response to Argument
Appellant's arguments have been addressed in the order in which they have been presented in the appellant's appeal brief.
A.	Appellants argue the Office has failed to establish that one skilled in the art reviewing the cited art documents would have had the motivation to practice the claimed method because the cited art teaches away from the use of AAV2 vector. Appellants argue the Office has failed to identify a reference that teaches or suggests administration of a rAAV2 particle comprising an AAV2 capsid protein set forth in SEQ ID NO: 1 and a vector comprising a nucleic acid encoding the human protective ApoE 2 isoform protein to the CSF in order to treat Alzheimer’s disease. Appellants argue, first the Office concedes that Schlossmacher does not teach an AAV2 capsid protein set forth in SEQ ID NO: 1 and that Xiao allegedly WO2001/68888 reference teaches an AAV2 capsid protein identical to claimed SEQ ID NO: 1 as identified in the sequence alignment submitted by the Examiner in the body of the Office action. Appellants argue Xiao reference is not entered into the record because the Office Action does not provide a citation for Xiao allegedly WO2001/68888 reference listed on a form PTO-892. Appellants argue  reference is entered into the record, must be considered in its entirety and it is not permissible to pick and choose from any one document only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such document fairly suggests to one of ordinary skill in the art. Appellants argue Xiao discusses a series of alleged AAV-derived protein and nucleic acid sequences in addition to the protein sequence in the Score alignment provided in the Office action. Appellants argue Xiao teaches the AAV proteins can be any combination of viral protein (VP) domains (e.g., VP1, VP2 and/or VP3) from the parvovirus family, such as AAV-1, AAV-2, AAV-3, AAV-4, AAV-5 and/or AAV-6 and does not teach or suggest which if any of these sequences may be used to generate a rAAV particle for treating any disease, let alone for treating Alzheimer’s disease as claimed. Further, the only examples of transfection by any AVV vector in Xiao demonstrated that “a chimeric AAV vector comprising an AAV5 capsid protein showed a 2- to 10-fold increase in the number of GFP fluorescent cells” of transfected rat brain tissues compared to an AAV vector comprising an AAV2. In view of the clear inferiority of AAV2, one of ordinary skill in the art would have used a rAAV particle comprising an AAV5 capsid protein not an AAV2 capsid protein for infecting certain brain cells. Thus, Xiao clearly teaches away from the claimed invention, as one of ordinary skill in the art would have considered AAV2 to be clearly an inferior serotype compared to AAV5 for brain transfection. Appellants further argue Xiao only mentions “Alzheimer’s disease” once, and it is only included in a general statement, and no specific genes related to Alzheimer’s disease are even mentioned. Second, Appellants argue as with Xiao, Chiorini also teach away from using a rAAV2 particle for treating Alzheimer’s disease, as Chiorini states that while AAV4 is similar to AAV2, the two viruses are found to be physically and genetically distinct. These differences endow AAV4 with some unique advantages which better suit it as a vector for gene therapy. Third, Appellants argue Chiorini teaches AAV4 is superior and is a better gene therapy vector and should be chosen over AAV2 as a vector for 
In response, to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Schlossmacher teaches a method for treating a subject with synucleopathy which comprises Alzheimer’s disease comprising administering a lysosomal enzyme for example an acid-beta-glucocerebrosidase (CBA) polypeptide by using a pseudotyped AAV vectors as for example, an AAV vector that contains the AAV2 capsid in AAV1 genome, delivered under conditions that favor expression of the transgene in ependymal cells that line the ventricles of the brain and ependymal cells transduced to express the transgene secrete the encoded protein product into the cerebrospinal fluid (CSF), wherein the AAV vector has two flanking ITRs [0086], [0100], claims 1, 5, 13). Schlossmacher does not teach an AAV2 capsid protein set forth in SEQ ID NO: 1 and this deficiency is cured as evidenced by Xiao the AAV2 capsid protein set forth in SEQ ID NO: 1 is known in the art. Thus, Xiao has only been cited as evidenced to demonstrate that the sequence of the AAV2 capsid protein as set forth in SEQ ID NO: 1 was known in prior art. Schlossmacher teaches a lysosomal transgene flanked by ITRs and ependymal cells transduced to express the transgene secrete the encoded protein product into the CSF does not teach ApoE 2 isoform protein comprises a cysteine at position 112 and a cysteine at position 158, wherein the position of the amino acid residues in the human ApoE 2 isoform protein corresponds to the position of amino 2 isoform protein which is taught by Glass and Finch (emphasis added). Appellants ignore the teachings of Glass and Finch which provide motivation to use the human ApoE 2 for providing protection of Alzheimer’s disease thus leading to substituting the lysosomal enzyme of Schlossmacher with the ApoE 2 of Glass and Finch. A person of skill in the art would be motivated to use Schlossmacher’s AAV2 capsid and a vector comprising a lysosomal enzyme to transduce ependymal cells, wherein the ependymal cells secrete the therapeutic protein into the CSF of the mammal to treat AD by substituting the CBA lysosomal enzyme transgene with Glass ApoE 2 isoform protein because it confers a decreased risk of developing AD and Finch also teaches ApoE 2 confers protection for AD to receive the expected double benefit of ApoE 2  confers a decreased risk of developing AD and protection for AD with a reasonable expectation of success.
It is emphasized that Xiao is cited as evidence to demonstrate that the sequence of the AAV2 capsid protein as set forth in SEQ ID NO: 1 was known in prior art. Thus, Xiao does not teach away that AAV2 capsid protein is inferior to AAV5 because it is Schlossmacher who teaches use of an AAV2 capsid to deliver therapeutic gene to treat Alzheimer’s disease. It appears Appellants are trying to incorporate the teaching of Xiao SEQ ID NO: 1 into the primary reference of Schlossmacher which recognizes use of AAV2 for treating Alzheimer’s disease.
B.	Applicants have further engaged in selective reading of the teachings of a secondary reference of Chiorini to formulate the grounds for teaching away. Appellants selective reading of Chiorini ignores the teachings of Schlossmacher who teaches the AAV2 capsid protein for treating Alzheimer’s disease and Glass and Finch teachings of ApoE 2 confers a decreased risk of developing AD and protection for AD respectively and also ignore the teachings of During who teaches the required AAV2 vector with AAV2 ITRs and AAV2 capsids with a specific ependymal promoter to treat neurological disorders. There is no requirement for Chiorini to teach AAV2 capsid protein which is clearly taught by Schlossmacher and also by During who teaches AAV2 vector with AAV2 ITRs and AAV2 capsids with a specific ependymal promoter to treat neurological disorders. Xiao is cited only as evidence for SEQ ID NO: 1 known in the art and the AAV2 capsid protein is in fact taught by Schlossmacher and also in fact During teaches using AAV2/2 by teaching AAV2 vector with AAV2 ITRs and AAV2 capsid with ependymal cell specific promoter and one of ordinary skill in the art would choose AAV2//2 to infect ependymal cells with ApoE 2 to secrete the ApoE 2 transgene into the CSF to treat AD known in cited prior art.
A person of skill in the art would be motivated to use AAV2 capsid in the AAV genome and ependymal cells transduced to express the transgene secrete the encoded protein product into the CSF for treating Alzheimer’s disease of Schlossmacher and Glass/Finch a vector with the ApoE 2 transgene flanked by AAV2 ITRs of Chiorini, because the method would allow for the ApoE 2 to be delivered into ependymal cells, and because importantly During et al,  teach AAV2 vector with AAV2 ITRs and AAV2 capsids with ependymal specific promoter to express the ApoE2 in the ependymal cells to treat AD and because the method would allow for expressing the ApoE 2 in the ependymal cells to secrete the therapeutic protein into the CSF to treat AD, with a reasonable expectation of success.
In response, regarding the Xiao reference not being on record, it should be noted that the Xiao reference was made on record by the examiner in the Advisory office action dated 03/18/2021 by referring to the Office Action mailed December 10, 2020 (see OA APPENDIX page 1, dated 03/18/2021). The examiner in the Advisory office action dated 03/18/2021 stated: “It is noted the examiner rejected claims 2, 4-5, 9,12,15,17, 20, 29-30, 36-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlossmacher (20110038851, IDS) in view of Xiao (see score alignment below), Glass (Alzheimer’s & Dementia 8; 343-351,2012); Finch (Neurobiology of Aging, 20; 407-428, 1999); Chiorini (US 6,468,524, published October 22, & Dementia 8: 343-351,2012); Finch (Neurobiology of Aging, 20; 407-428, 1999); Chiorini (US 6,468,524, published October 22, 2002. IDS); During (US 2005/0138038, IDS) in the office action mailed on 12/10/2020”.  Moreover, it should be noted that the Xiao reference has been cited in the Office Action mailed December 10, 2020 at page 4 as part of the SEQ ID NO: 1 sequence alignment search report (See Search report dated 12/10/2020, where SEQ ID NO: 1 has been cited as part of Xiao sequence and attached as part of sequence alignment and cited in the office action page 4 (emphasis added).Thus, the examiner on 03/18/2021 made the Xiao reference of record.
C.	Appellants argue the use of AAV2 capsid and ITR are used to target ependymal cells in primates or human to treat neurological disorders is described by During et al.” Appellants argue these assertions continue to reveal a reliance on improper hindsight analysis to reconstruct the claimed invention out of isolated teachings in the alleged prior art, which the Courts have repeatedly held improper. Appellant’s arguments have been fully considered but are not persuasive.
Appellants must recognize that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant , anyone of ordinary skill would have incorporated an AAV2 vector with AAV2 ITRs and AAV2 capsids with specific promoter to express an exogenous gene into ependymal cells for treating Alzheimer’s disease because Schlossmacher recognizes AAV2 capsid protein for treating Alzheimer’s and because Chiorini vector comprises a pair if AAV2 ITRs, and exogenous nucleic acid between the ITRs and as evidenced by Xiao it is known in the art the SEQ ID NO: 1 AAV2 capsid protein to treat diseases including Alzheimer’s and Glass/Finch teach the known in the art elements of the ApoE 2 isoform protein comprises a cysteine at position 112 and a cysteine at position 158 that correspond to amino acids in the human full length ApoE 2 isoform protein to derive at the claimed invention by the combined teachings of Schlossmacher as evidenced by Xiao and Glass/Finch and Chiorini/During and Appellants are concerned with the same endeavor, namely administering to the CSF of a mammal an AAV2 capsid as set forth in SEQ ID NO: 1 with a rAAV vector comprising the ApoE 2 isoform comprising a cysteine at position 112 and a cysteine at position 158 flanked with AAV2 ITRs for treating Alzheimer’s disease. 
D.	Appellants argue the Xiao reference only mentions “Alzheimer’s disease” once, and it is only included in a general statement, and no specific genes related to Alzheimer’s disease are even mentioned. Appellants argue the Advisory Action dated March 18, 2021, Section 2, stated that “a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness.” This statement is inconsistent with the earlier argument discussed above, where the Examiner discussed Xiao’s alleged teaching of the use of chimeric vectors “for administering into a human subject for treating Alzheimer’s disease.” Appellant asserts that the phrase “to treat Alzheimer’s disease” is part of the essence of the invention and helps define the claimed invention because the agent to be administered, the “human protective ApoE 2 isoform protein,” is being administered to 
In response, to the extent instant independent claims require a single method step, which is administering to the cerebrospinal fluid (CSF) of the non-rodent mammal an rAAV2 particle comprising an AAV2 capsid protein set forth in SEQ ID NO: 1 and a vector comprising a nucleic acid encoding the human protective ApoE 2 isoform protein inserted between a pair of AAV2 inverted terminal repeats, wherein the human protective ApoE 2 isoform protein comprises a cysteine at position 112 and a cysteine at position 158, wherein the position of the amino acid residues in the human protective ApoE 2 isoform protein corresponds to the position of amino acids in the human full-length ApoE 2 isoform protein the art by Schlossmacher in view of Xiao, Glass/Finch, Chiorini and During teach the exact same method step.  Therefore, the activity of the AAV2 capsid protein and a vector comprising the ApoE 2 flanked with ITRs in a manner effective to infect ependymal cells in the non-rodent mammal such that the ependymal cells secrete the human protective ApoE 2 isoform protein into the CSF of the nonrodent mammal is inherent in the method taught by Schlossmacher in view of Xiao, Glass/Finch, Chiorini and During.  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a product used in the prior art process is inherent but undisclosed by the reference, may be properly applied as art against the claimed process. In addition, if the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In instant case the cited art clearly anticipates the invention as claimed because the composition and functions as claimed are presumed inherent. That is, the claims require a single method step, which is which is administering to the cerebrospinal fluid set forth in SEQ ID NO: 1 and a vector comprising a nucleic acid encoding the human protective ApoE 2 isoform protein inserted between a pair of AAV2 inverted terminal repeats, wherein the human protective ApoE 2 isoform protein comprises a cysteine at position 112 and a cysteine at position 158, wherein the position of the amino acid residues in the human protective ApoE 2 isoform protein corresponds to the position of amino acids in the human full-length ApoE 2 isoform protein the art by Schlossmacher in view of Xiao, Glass/Finch, Chiorini and During teach the exact same method step. 

E.	Appellants argue that, contrary to the allegations in the Office Action and in view of the teachings of Chiorini and Xiao one skilled in the art would not and indeed, could not have considered secretion of a rAAV2 particle-encoded human ApoE. Chiorini teaches an AAV4 particle containing, i.e., encapsidating, a vector comprising a pair of AAV2 inverted terminal repeats. Appellant’s arguments have been fully considered but are not persuasive.
In response, secretion of a rAAV2 particle-encoded human ApoE is the intended use of the intended sue of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the instant case, the structure of a method step of delivering a human protective ApoE 2 isoform protein to the central nervous system of a non-rodent mammal to treat Alzheimer’s disease, comprising administering to the CSF of the non-rodent mammal an rAAV2 particle comprising an AAV2 capsid protein set forth in SEQ ID NO: 1 and a vector comprising a nucleic acid encoding the human protective ApoE 2 isoform protein inserted between a pair of AAV2 inverted terminal repeats, wherein the human protective ApoE 2 isoform protein comprises a cysteine at position 112 and a cysteine at 2 isoform protein corresponds to the position of amino acids in the human full-length ApoE 2 isoform protein is taught by the art by Schlossmacher in view of Xiao, Glass/Finch, Chiorini and During which teach the exact same method step.  Regarding in a manner effective to infect ependymal cells in the non-rodent mammal such that the ependymal cells secrete the human protective ApoE 2 isoform protein into the CSF of the nonrodent mammal is just the intended use. Indeed Schlossmacher teaches a method for treating a subject with synucleopahy which comprises Alzheimer’s disease comprising administering a lysosomal enzyme for example an CBA polypeptide by using a pseudotyped AAV vectors as for example, an AAV vector that contains the AAV2 capsid in AAV1 genome, delivered under conditions that favor expression of the transgene in ependymal cells that line the ventricles of the brain and ependymal cells transduced to express the transgene secrete the encoded protein product into the CSF, wherein the AAV vector has two flanking ITRs [0086], [0100], claims 1, 5, 13). To the extent Schlossmacher teaches delivered AAV are capable of secreting protein of interest in cells of CSF, it is implicit that the intended effect of AAV of combination of prior art would also infect ependymal cells and secrete the ApoE 2 protein for the intended use. Importantly, During also teaches an AAV2 vector with AAV2 ITRs and AAV2 capsid and a specific promoter for ependymal cells, thus it is implicit that intended effect of AAV of combination of prior art would also infect ependymal cells and secrete the ApoE 2 protein for the intended use
F.	Appellants argue in contrast to Chiorini, the specification teaches that AAV2 was found to be superior in studies of non-rodent mammals (i.e., large mammals such as dogs and nonhuman primates), and that rAAV4 vectors were unexpectedly not effective in targeting the ependyma in large mammals. Accordingly, in view of the unexpected results the claimed methods of treating Alzheimer’s disease, as in the amended claims, would not have been obvious. Appellant’s arguments have been fully considered but are not persuasive.
2 transgene flanked by AAV2 ITRs of Chiorini, because the method would allow for the ApoE 2 to be delivered into ependymal cells, and because importantly During teach AAV2 vector with AAV2 ITRs and AAV2 capsids with ependymal specific promoter to express the ApoE2 in the ependymal cells to treat AD and because the method would allow for expressing the ApoE 2 in the ependymal cells to secrete the therapeutic protein into the CSF to treat AD, with a reasonable expectation of success.
In the instant case, the fact that Chiorini teaches AAV2 ITRs flanking an exogenous nucleic acid and During et al teach the ependymal cells can be transduced with AAV2 vector with AAV2 ITRs and AAV2 capsids with specific ependymal cell promoter transduced is an expected result. Further, Schlossmacher teaches a rAAV2 particle with AAV2 capsid protein comprising a nucleic acid encoding a therapeutic protein inserted between a pair of AAV ITR to treat Alzheimer's disease in e.g., humans or animals, while Glass/Finch teach the ApoE 2 isoform protein as claimed. Therefore, the fact that cells may be transduced to express the ApoE 2 isoform protein to a greater extent using AAV2 capsids and ITR is an expected result, and is the goal behind use of AAV2 capsid and ITR. As indicated in MPEP 716.02(c). Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). Appellant’s have not provided evidence why the prior art disclosed by Schlossmacher rAAV2 particle with AAV2 capsid protein comprising a nucleic acid encoding a therapeutic protein inserted between a pair of AAV ITR to treat Alzheimer's disease in e.g., humans or animals, Glass/Finch teach the ApoE 2 isoform protein would not work rather than Chiorini teaches away.  Indeed, Chiorini teaches an AAV4 particle containing, i.e., encapsidating, a vector comprising a pair of AAV2 inverted terminal repeats. The nucleotide sequence of AAV2 ITRs is known in the art. The vector encapsidated in the particle can further comprise an exogenous nucleic acid inserted between the inverted terminal repeats. Chiorini also discloses delivering a nucleic acid encoding ApoE to a subject comprising administering to a cell from the subject an AAV4 particle comprising the nucleic acid inserted between a pair of AAV inverted terminal repeats, and returning the cell to the subject, thereby delivering the nucleic acid to the subject (Col. 4, ins 1-2); the cells can include any desired cell, such as Ependymal cell, thereby delivering the nucleic add to the mammal, thereby delivering the nucleic acid to the subject, in vivo administration to a human subject or an animal model can be by any of many standard means. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different). [A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An affidavit or declaration under  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/appxr_1_132.htm#cfr37s1.132"37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) MPEP 716.03(g). "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MKS/
/ANOOP K SINGH/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.